COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      William Harris v. The State of Texas

Appellate case number:    01-18-00960-CR

Trial court case number: 876384

Trial court:              232nd District Court of Harris County

       Appellant has filed a motion, dated March 12, 2019 and received on March 15, 2019,
requesting a copy of the record without cost. This appeal was dismissed for lack of jurisdiction on
March 14, 2019. Accordingly, appellant’s motion for a copy of the record is dismissed as moot.
       It is so ORDERED.

Judge’s signature: __/s/ Justice Gordon Goodman____
                                  Acting individually

Date: __March 21, 2019_____